WARD, Circuit Judge
(concurring). I feel bound to add on, so important a question of marine insurance, that in my opinion our former decision (258 Fed. 425, 169 C. C. A. 441) was wrong, and that Judge Grubb was right in telling the jury as matter of law that the representation as to dry-docking was material and was not complied with. The evidence at that trial showed that the scow had not been dry-docked, and that the repairs made were made while she was afloat, so that it was impossible to see or examine her bottom. Yet we held that the court should have submitted to the jury the question whether the repairs actually made were a substantial compliance with the representation that the scow had been dry-docked; i. e., whether they made the scow as seaworthy as if her bottom had been visible and hád been examined. Now we hold as matter of law, and I think rightly, that such an examination was necessary to a substantial compliance with the representation, and that because it was not complied with the court should have directed a verdict for the defendant.